Appellant bases his motion for rehearing on a reiteration of the contention that the trial court was in error in receiving evidence from the sheriff regarding certain things said to him by appellant while under arrest. Waiving the defects in the bill mentioned in our original opinion, the question seems of easy solution on another ground. As we understand the record certain books and papers were stolen at the same time other property was taken from the burglarized store. Upon being asked about the books and papers appellant said he would get them and went with the officers and in their presence recovered the articles mentioned from where he had secreted them. As we understand the facts everything said by appellant to the officers was in the same conversation in which was disclosed the hiding place of the books and papers. Under Art. 727 Cow. C. P. this rendered admissible all the statements made by appellant. For authorities see Note 12, under Art. 727, Vernon's Ann. Tex. C. C. P.
The motion for rehearing is overruled.
Overruled.